Citation Nr: 1001152	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for maxillary 
sinusitis with retention cyst, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to 
August 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  In that decision, the RO denied 
the Veteran's claims for entitlement to an increased rating 
for maxillary sinusitis with retention cyst and for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
In February 2009, the Board remanded the matter for further 
notification, evidentiary development, and adjudication.  

In August 2008, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received; nor has the Veteran shown 
good cause for his failure to report for the hearing.  
Accordingly, the Board will process his appeal as though the 
request for hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran's maxillary sinusitis with retention cyst is 
evidenced by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge.

2.  The Veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for the Veteran's maxillary sinusitis with retention 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.20, 
4.123, 4.124a, Diagnostic Code 6513 (2009).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through a March 2004 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  Thereafter, the Veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2004 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter and was given the opportunity 
to respond before the re-adjudication of his claims via an 
SSOC issued in November 2009.  The Board does not now have 
such issues before it. Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the Veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's post-service treatment records from 
the Sioux Falls VA Medical Center (VAMC) have been associated 
with the file.  The RO has sought records of the Veteran's 
application for Social Security Administration (SSA) 
disability benefits, but has been unable to procure any 
records from the SSA.  The RO entered a formal finding of 
unavailability in April 2009, pursuant to 38 C.F.R. 
§ 3.159(e) (2009), and has notified the Veteran of the 
efforts VA has made to obtain his records.  The Veteran was 
also notified in April 2009 that he is ultimately responsible 
for procuring the records and that his claims would be 
decided based on the evidence of record if the records were 
unavailable.  In addition, the Board notes that neither the 
Veteran nor his representative has indicated that there are 
any outstanding records relevant to the claims on appeal; in 
fact, the Veteran submitted a statement in July 2008 
attesting that there are no additional medical records 
pertinent to his claims that have not already been retrieved 
by VA.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

In this case, the Veteran was provided VA medical examination 
pursuant to his increased-rating claim in March 2004 and June 
2009; reports of those examinations have been associated with 
the claims file.  In that connection, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board acknowledges that although the March 
2004 VA examiner was unable to review the Veteran's claims 
file, he did thoroughly review the Veteran's post-service 
treatment records from the Sioux Falls VAMC.  Further, the 
March 2004 and June 2009 VA examinations contain thorough 
physical examinations and clear documentation of the 
examiners' findings.  Both examination reports are thorough 
and consistent with VA outpatient treatment records.  The 
Board thus finds that the examinations, combined with the VA 
treatment records associated with the Veteran's claims file, 
are an adequate basis upon which to base a decision.  

Further, although the Veteran was not afforded a VA 
examination specifically for his claim for entitlement to a 
total disability rating based on unemployability due to 
service-connected disability (TDIU), the Board finds that no 
such development is warranted and that current examination is 
not needed, as the medical evidence of record is sufficient 
to decide the Veteran's TDIU claim.  The evidence of record, 
including the above-identified examinations as well as post-
service treatment records from the Sioux Falls VAMC 
reflecting treatment of the Veteran's service-connected 
disabilities, is sufficient to make a decision in this 
matter.  Here, the only evidence indicating that the 
Veteran's service-connected disabilities render him 
unemployable is his own lay statements.  As the Veteran is 
not competent to diagnose or provide medical opinions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
concludes that the medical evidence and VA examinations of 
record are sufficient competent medical evidence to decide 
the claim for TDIU, and additional examination is not 
necessary.  See 38 C.F.R. § 3.159 (c)(4).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Sinusitis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
found that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  Here, however, the Board 
has found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.

The Veteran's maxillary sinusitis with retention cyst is 
currently rated as 10 percent disabling.  This disability has 
been evaluated utilizing the rating criteria found at 
Diagnostic Code 6513, chronic maxillary sinusitis.  38 C.F.R. 
§ 4.97 (2009).  Under Diagnostic Code 6513, a 10 percent 
evaluation is for application when sinusitis results in one 
or two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is for application when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is for application following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note accompanying the rating criteria defines 
an incapacitating episode as one that requires bed rest and 
treatment by a physician.  Id.

The Veteran was afforded VA examinations in March 2004 and 
June 2009.  Report of the March 2004 examination reflects the 
Veteran's complaints of multiple sinus infections yearly, 
with congestion, sore throat, and some pain in his chest.  He 
also reported trouble breathing through his nose and a 
chronic purulent nasal discharge, for which he used a nasal 
spray twice daily to treat symptoms.  Physical examination 
revealed negative tympanic membranes and no septal deviation 
or purulent nasal drainage.  The examiner noted no nasal 
obstruction but observed some mild tenderness to palpation of 
the Veteran's maxillary and frontal sinuses bilaterally.  

Similarly, report of the June 2009 VA examination reflects 
the Veteran's complaints of sinus infections getting worse 
for the past few years.  The examiner noted that the 
Veteran's treatment records reflected three treatments for 
sinusitis in 2006, with two treatments in 2007 and two in 
2009, although the Veteran reported that he had not been 
required to be on bed rest by a physician at any time.  The 
Veteran complained of headaches and sinus pressure most of 
the time, which worsened with a sinus infection.  He also 
reported that he had discontinued the use of nasal sprays 
because they interfered with his breathing, although he 
reported taking allergy pills and multiple pain medications 
as well as occasionally being prescribed antibiotics.  The 
Veteran reported further that his nose was "plugged up most 
of the time" and that he had trouble breathing through his 
nose.  The Veteran complained that he was unemployed and had 
not worked for "a long time," although he did not offer a 
reason as to his unemployment.  Physical examination revealed 
purulent discharge from the nose with crusting and septal 
deviation to the right.  The Veteran was further noted to 
have tenderness over the maxillary and frontal sinuses.

Records of the Veteran's ongoing treatment at the Sioux Falls 
VAMC reflect that he has been seen on multiple occasions for 
treatment of sinusitis and upper respiratory infections.  The 
record shows that the Veteran was treated twice in 2003 for 
diagnosed sinusitis, with prescriptions for antibiotics for 
10 days in September 2003 and 3 weeks in December 2003.  
Similarly, records for 2004 show that the Veteran was treated 
on four occasions with 2-week antibiotic prescriptions for 
diagnoses of sinusitis and an upper respiratory infection.  
Records similarly show three treatments in 2006 with 2-week 
antibiotic prescriptions, and one diagnosis of sinusitis in 
2007 with a 4-week antibiotic prescription.

Following a review of the medical evidence and the noted 
findings, the Board finds that the medical evidence of record 
does not warrant a rating higher than the 10 percent 
currently assigned for the Veteran's maxillary sinusitis with 
retention cyst. Although the Veteran has undergone two to 
four episodes of sinusitis requiring antibiotic treatment per 
year since the filing of his claim, including at least one 
episode requiring prolonged antibiotic treatment, there is no 
evidence that the Veteran has at any time suffered any 
incapacitating episodes of sinusitis requiring physician-
prescribed bed rest.  Similarly, the Board acknowledges that 
the Veteran's non-incapacitating episodes of sinusitis are 
characterized by headaches, pain, and purulent discharge or 
crusting, but again observes that the Veteran has been 
treated for, at most, four such non-incapacitating episodes 
per year.  This falls squarely within the rating criteria for 
a 10 percent disability rating, which the Veteran is 
currently assigned.  The Board thus finds that the criteria 
for an increased rating for the Veteran's sinusitis are not 
met, and the claim therefore is denied.

The Board has considered the Veteran's and his 
representative's contentions with regard to the Veteran's 
claim for a higher disability rating for maxillary sinusitis 
with retention cyst.  Although the Board does not doubt the 
sincerity of the Veteran's belief that his maxillary 
sinusitis with retention cyst has been more disabling than 
was initially rated, as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the severity 
of a disability in the context of the rating criteria.  See 
Espiritu, supra.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the Veteran's maxillary 
sinusitis with retention cyst been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
Here, there is an absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the Veteran's service-connected maxillary 
sinusitis with retention cyst has otherwise rendered 
impractical the application of the regular schedular 
standards.  In particular, the Board notes that although the 
Veteran has contended that his sinusitis causes difficulty 
with employment, he has not stated that this problem causes 
unemployment; rather, he has told multiple treatment 
providers that his current unemployment is due to a back 
disability.  Moreover, the very problems the Veteran 
experiences are those contemplated by the schedular criteria.  
Thus, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected maxillary sinusitis with 
retention cyst warrants a rating of no more than 10 percent 
for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8209 (2009).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

III.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the purpose of determining whether there is a 
single service-connected disability rated as 60 percent, 
disabilities of a common etiology or a single accident are 
considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2009) 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service 
connected for depression, which has been rated as 30 percent 
disabling, and for maxillary sinusitis with retention cyst, 
which has been rated as 10 percent disabling, for a combined 
disability rating of 40 percent.  See 38 C.F.R. § 4.25 
(2009).  At the outset, the Board acknowledges that the 
Veteran's disabilities-maxillary sinusitis with retention 
cyst and depression secondary to sinusitis-are of common 
etiology.  The Veteran is service connected for depression, 
rated as 30 percent disabling, and for sinusitis, rated as 10 
percent disabling.  The current combined evaluation for the 
Veteran's service-connected disabilities is 40 percent.  See 
38 C.F.R. § 4.25 (2009).  He thus does not meet the criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a), which requires 
that, if a Veteran is service connected for a single 
disability, that disability must be rated as at least 60 
percent disabling.  (As the Veteran's appeal for a higher 
rating of his maxillary sinusitis with retention cyst is 
herein denied by the Board, the Board considers that issue 
resolved and the rating of 10 percent for the disability in 
question to be final.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2008).)  

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
conditions and advancing age, that would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The fact that a Veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities and the 
Veteran's employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the 
Veteran was unemployable due solely to his service-connected 
disabilities.  In that connection, the Board notes at the 
outset that by his own contentions, the Veteran is 
unemployable as a result not only of his service-connected 
depression and maxillary sinusitis with retention cyst but 
also of his non-service-connected back disability.  To that 
end, the Board looks to a May 2006 statement in which the 
Veteran stated that he had a "hard time working" due to his 
chronic sinusitis and depression as well as "lots of lower 
back pain."  Similarly, he reported to VA treatment 
providers in both August 2002 and August 2003 that he was 
unable to seek employment due to a back disability that is 
not service connected.  The Board also notes a VA competency 
examination the Veteran underwent in December 2005.  At that 
time, the Veteran reported that his sinusitis caused problems 
with work environments but stated that he had been forced to 
leave his last job in the summer of 2005 "because of back 
pain."  Although the Board acknowledges that the Veteran is 
currently service connected for both depression and maxillary 
sinusitis, the fact remains that the Veteran is not service 
connected for any back disability.  There is simply no 
medical evidence in the file to support a conclusion that the 
Veteran's service-connected disabilities-without regard to 
his non-service-connected disability-have at any time 
combined to render the Veteran unemployable.  38 C.F.R. 
§ 3.341(a).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  In light of the foregoing, 
the Board finds that award of a total disability rating based 
on unemployability due to service-connected disabilities is 
not warranted, including on an extra-schedular basis.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for maxillary sinusitis 
with retention cyst is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


